Exhibit 10.1
Agreement on Sales of Associated Gas

      Tbilisi   30 April 2009

1.   Parties to the Agreement       Ninotsminda Oil Company Limited a company
registered in Cyprus with its registered office at 22 Stascicratous, Olga Court,
PO Box 48, Nicosia, Cyprus (registered number 74623) represented by the company
Representative in Georgia Mr Zaza Gorgadze (hereinafter referred to as the
“Seller”) from one side, and Energy Trading Company Limited a company registered
in Georgia with its registered office at 56 Burdzgla Street, Tbilisi (registered
number 205271711) represented by its Director Mr Avtandil Shavishvili
(hereinafter referred to as the “Buyer”) from another side.       WHEREAS   1)  
SELLER and Georgian Oil Gas Corporation (GOGC) have rights to carry out
petroleum operations under a Production Sharing Contract dated 15 February 1996
covering the Ninotsminda, West Rustavi and Manavi licence area in Georgia (the
“PSC”) and, as a consequence of such operations, will have available for sale
supplies of Associated Gas;   2)   The Seller and GOGC agree to take and sell
separately their pro rata share of gas produced in accordance with the relevant
allocation provisions contained in the PSC complying with the Agreement on Sales
of Associated Natural Gas dated 30 April 2009 attached hereto as Appendix 1;  
3)   Buyer has interest in rational utilization of the associated gas resources
and in order to develop local infrastructure within Georgia wishes to purchase
Associated Gas from Seller.   4)   The Law of Georgia on Electric Energy and
Natural Gas is not applicable to the relations between Parties in the framework
of this Agreement as to the use of natural gas producer and distribution
licensees;       It is hereby Agreed As Follows:   2.   Definitions   2.1   If
not stated otherwise the following terms have their meanings as follows:   2.1.1
  Natural Gas – hydrocarbons in gaseous state at 1.2 mPa pressure and 20CO
temperature satisfies the 5542-87 standard.   2.1.2   Delivery Point – as
defined by Clause 6.   2.1.3   Force Majeure – state defined by Clause 12.  
2.1.4   Party – the Seller and the Buyer separately.   2.1.5   Parties – the
Seller and the Buyer individually or jointly.   2.1.6   Month – a calendar month
starting at 10.00 AM of the first day of a calendar month and ending at 10.00 AM
of the same calendar month during which gas is supplied or is to be supplied to
the Buyer.   2.1.7   Report Period – any period during a year starting at 10.00
AM of any day ending at 10.00 AM of another day inclusively. This concept is
used incase specification of a payment rule and is shown in the Appendix 1.  
2.1.8   Quantity of the Natural Gas is defined by the Clause 5.   2.1.9   Price
is defined by the Clause 7.   2.1.10   Third Party – any person not
participating in this Agreement.   2.1.11   Commercial Act — delivery acceptance
act made in accordance with this Agreement.   3.   Subject of the Agreement  
3.1   The Seller sells and the Buyer buys the Associated Gas according to the
conditions herein.   3.2   The Buyer shall receive the Associated Gas and shall
pay its value as set forth in this Agreement.   3.3   The Buyer acknowledges the
fact that the quality and specification of the Associated Gas is not in
compliance with the 5542-87 standard.   3.4   Throughout the term of this
Agreement, Associated Gas made available at the Delivery Point shall be in
accordance with the gas quality specification requirements as may be agreed
between the Sellers and the Buyer prior to the start date as the same may be
amended, varied, modified or supplemented from time to time. The gas quality
specification shall reflect the principles set out in Appendix 2.

1



--------------------------------------------------------------------------------



 



4.   Term of the Agreement   4.1   This agreement is valid from 01 May 2009 to
01 May 2011.   4.2   This Agreement can be extended upon consent of the Parties.
  4.3   The Agreement can be terminated in accordance with the legislation.   5.
  Quantity of Associated Gas   5.1   During this Agreement the Seller shall
deliver to the Buyer its pro rata share of Associated Gas which represents 65%
of the total Associated Gas produced less any gas required for oil and gas
operations at the field. As of the date of this Agreement this quantity equals
approximately 32,500 cubic meters daily. The Seller’s liability to make
Associated Gas available to the Buyer at the Delivery Point will be limited to
the Seller’s pro rata share of the Associated Gas produced.   6.   Delivery
Point   6.1   Delivery Point for the gas Associated Gas is the point within the
Seller’s territory at zero point of the 325 mm gas pipeline with coordinates as
follows: 8575631.64E– 4612318.06N (in GPS standards).   6.2   The Buyer is
liable to accept Associated Gas at the Delivery Point defined above.   6.3  
Title and risk of loss or damage to the Associated Gas made available hereunder
shall pass to the Buyer at the Delivery Point.   6.4   As the existing gas
pipeline from the measurement point at Patardzeuli village to Khashmi village is
owned by a third party and therefore all maintenance works are to be carried out
by this third party the Parties agree that the readings of the main meter shall
be balanced by readings of the meters no.2 and no.4 as shown on the Appendix 3
to control this way all possible technical losses in the pipeline. In case such
a balance is impossible the quantity shall be determined by the sum of readings
of the meters no.2 and no.4.   7.   Price   7.1   Price for each one thousand
cubic meters of Associated Gas delivered by the Seller to the Buyer amounts
during the period from 1 May 2009 to 31 December 2009 the equivalent in national
currency of 140 (one hundred and forty) US dollars net of VAT at the National
Bank official exchange rate at the payment day according to the
delivery-acceptance act signed between parties or an unilateral act issued by
Seller (hereinafter the “Price”).   7.2   The Price may be adjusted upwards
after the time period in Clause 7.1 upon agreement between the Parties to
reflect any price increase in other natural gas imported to Georgia.   8.  
Measurement Procedures   8.1   Actual quantity of Associated Gas delivered by
the Seller to the Buyer during the calendar month to the Delivery Point as
defined above by the Clause 6 shall be determined at 10.00 AM on the first day
of the next month.   8.2   The quantity of Associated Gas transferred by the
Seller to the Buyer shall be determined using the measurement device(s)
installed at the Delivery Point that are certified by The Committee of
Standards, Technical Regulations and Metrology of Georgia.   8.3   In case of
failure of the measurement tools at the Delivery Point the quantity delivered by
the Buyer to the Seller shall be determined as an average of 3 days prior and
3 days after failure of such a device multiplied by the number of days this
device was not working.   8.4   If it is impossible to determine the quantity of
delivered gas for 3 days after failure of the measurement device the quantity
shall be determined only based on average of 3 days reading before such failure.
  8.5   The Buyer and the Seller shall sign a delivery-acceptance act on actual
quantity of Associated Gas delivered to the delivery point during a calendar
month with corrected and non-corrected volumes, temperature and pressure
computer reprints (upon Seller’s request). A copy of the delivery-acceptance act
shall be handled to each Party.   8.6   Not later than 3rd day of each next
month a commercial delivery-acceptance act shall be signed between parties. This
act is the final document necessary for settlement and based on this document
the Seller issues a commercial invoice.   8.7   If the Buyer refuses to sign the
commercial delivery acceptance act or refuses to accept the volume of Associated
Gas delivered to the Delivery Point then the Seller shall produce

2



--------------------------------------------------------------------------------



 



    an unilateral act that shall be the basis for primary settlement. In case
the Buyer shall not provide the claim in writing not later than next day after
receipt of such an act this act shall gain a legal force for the final
settlement.   9.   Settlement   91   Settlement between the Seller and the Buyer
shall be made through a bank transfer in accordance with the delivery-acceptance
act within no more than 5 (five) working days (upper bound for payment). The
payment of this amount or any other funds due under this Agreement shall be
considered as completed on the date the funds are received at the Seller’s bank
account.   9.2   In case the liability to pay forfeit arises, the forfeit arisen
under the agreement between Seller and Buyer shall be paid first of all followed
by the payment of the main portion of the debt.   9.3   Any sum paid by Buyer to
Seller’s bank account after the payment of the forfeit specified in paragraph
9.2, shall, first of all, be governed to cover the main portion of the debt
arisen under previous and this gas sales agreements made between Seller and
Buyer, so that the sum occurred earlier is paid first of all by “first came –
first left” principle.   10.   Rights and Obligations of the Parties   10.1  
The Seller is obliged to:   10.1.1   Deliver to the Buyer the quantity of
Associated Gas as required by the Clause 6 to the Delivery Point defined by the
Clause 5.   10.1.2   Notify other Party not less than 30 days prior to changing
conditions, suspension or termination of this Agreement except cases defined in
this Agreement.   10.1.3   Notify the Buyer not les than 3 days prior to stop
supply or re-new delivery unless there is urgent necessity to do so.   10.2  
The Seller has right to:   10.2.1   Stop supply of the Associated Gas with the
notification of other Party (as described in the Clause 4.1.2) in case of breach
of this Agreement or gas supply legislation of Georgia.   10.2.2   Immediately
without notice stop Associated Gas supply in case it becomes known about a
breach of the conditions that can be injurious to health or damage property.  
10.2.3   The Seller has no responsibility for the Buyer’s grid, gas meters as
well as for the measurement points defined compliance of the consumer hardware
with standards and technical accuracy.   10.3   The Buyer is obliged to:  
10.3.1   Have all rights to receive and supply Associated Gas in accordance with
normative enactments acting in Georgia.   10.3.2   Measure delivered Associated
Gas (at delivery point) using standard (certified) metering tools.   10.3.3  
Pay to the Seller value in accordance with the established rules and volumes and
Seller’s invoice.   10.4   The Buyer has right to measure the Associated Gas
quantity.   11.   Liability of the Parties   11.1   The Buyer carries full
responsibility to receive the Associated Gas including responsibility related to
all necessary rights, permits and licenses anticipated by Georgian legislation.
  11.2   Under the provisions of this Agreement non-payment of any amount within
the time frame established by the Claus 7.2 (i.e. before the upper bound) the
Buyer shall be charged a penalty amounting to 0.05% of the outstanding amount
per each day delayed.   12.   Force Majeure   12.1   Force Majeure situation is
defined as special and extreme circumstances making a Party to this Agreement
unable to fulfill its provisions and that are beyond the will or control of the
Party and prediction and/or avoidance of such circumstances is impossible based
on existing knowledge level of and technical development. Force Majeure is but
not limited to the following events or circumstances:   (a)       War (declared
or not) actions of an exterior enemy, revolution, coup d’etat, terrorist act,
blockade, military overturn, fire, civil disturbances and sabotage;   (b)      
Extremely sever environmental conditions that were reasonably unexpected in a
specific

3



--------------------------------------------------------------------------------



 



    location at a specific time period (e.g. frost, flood, thunderstorm,
earthquake, landslide, etc.)   (c)       Explosions, fire or damage of gas
production, processing and transportation means which reasonable prevents gas
delivery to the delivery point.   (d)       Repairs of damages or any other
unexpected trouble-shooting on gas pipelines.   12.2   A Party under the Force
Majeure situation shall notify in writing another Party and provide related
evidence and motivation about beginning as well as ending of such a situation
immediately (or in any reasonable time frame, if this is impossible).   12.3  
During the Force Majeure situation in case of existence of notification related
evidences a failure of fulfillment of obligations by a Party shall be considered
as valid or shall be postponed until the force majeure situation is over.   12.4
  No financial default or changing commercial conditions shall be considered as
force majeure,   12.5   In case duration of the Force Majeure situation of more
than five (5) days after written notice each Party has right to notify another
on termination date of this Agreement. In case force majeure continues
infinitely the Agreement shall be considered as terminated. Termination of the
Agreement shall not release a Party from financial obligation arisen before
Force Majeure.   13.   Additional Provisions   13.1   This Agreement is made in
Georgian in three copies of equal legal force.   13.2   Any amendment to this
Agreement shall gain legal force in case it is made in writing and endorsed by
rightful representatives of the Parties.   13.3   All disputes shall be settled
through negotiations. In case no agreement is reached the case shall be
considered by the Georgian Court.   14.   Details of Parties

     
Seller
  Buyer
Ninotsminda Oil Company Limited
  Energy Trading Company Limited
22 Stasicratous, Olga Court, 1st Floor, Nicosia
  56 Burdzgla Street, Tbilisi, Georgia
Cyprus, P.O.Box 20048
  Tel.: 439 444
Reg.# 74623
  Id Code: 205271711
HSBC
  Azerbaijan International Bank Georgia
Acc.# 60304655 Sort Code 400515
  Bank code 220101912
IBAN GB18MIDL40051560304655
  Acc #: 3603000003
Ninotsminda Oil Company Limited
   
Bank ID BIC: MIDLGB22
   
 
   
 
   
Dr Zaza Gorgadze
  Avtandil Shavishvili
NOCL Representative in Georgia
  Director

4